

115 HR 2845 IH: Jumpstart on College Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2845IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Espaillat (for himself, Mr. Kildee, Mr. Scott of Virginia, Mr. Serrano, Mrs. Davis of California, Ms. Moore, Mr. Sablan, Ms. Wilson of Florida, Ms. Norton, Mr. Nadler, Ms. Shea-Porter, Mr. Gonzalez of Texas, Mr. Takano, Mr. Danny K. Davis of Illinois, Mr. Crowley, Mr. Cartwright, Mr. Nolan, Mr. Engel, Mr. DeSaulnier, Mr. Grijalva, Mr. Vargas, Mr. Norcross, Ms. Blunt Rochester, Ms. Adams, Mr. Polis, Ms. Bonamici, Mr. Raskin, and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to make grants to support early college high schools and dual
			 or concurrent enrollment programs.
	
 1.Short titleThis Act may be cited as the Jumpstart on College Act. 2.PurposeThe purpose of this Act is to increase the percentage of students who complete a recognized postsecondary credential within 100 percent of the normal time for the completion of such credential, including low-income students and students from other populations that are underrepresented in higher education.
 3.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means an institution of higher education in partnership with one or more local educational agencies (which may be an educational service agency). Such partnership may also include other entities such as nonprofit organizations or businesses.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)ESEA TermsThe terms dual or concurrent enrollment program, early college high school, educational service agency, four-year adjusted cohort graduation rate, local educational agency, secondary school, and State have meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Low-income studentThe term low-income student means a student counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).
 (5)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (6)SecretaryThe term Secretary means the Secretary of Education. 4.Authorization of appropriations; reservations (a)In generalTo carry out this Act, there are authorized to be appropriated $250,000,000 for fiscal year 2018 and such sums as may be necessary for each of fiscal years 2019 through 2028.
 (b)ReservationsFrom the funds appropriated under subsection (a) for each fiscal year, the Secretary shall reserve— (1)not less than 40 percent for grants to eligible entities under section 5;
 (2)not less than 55 percent for grants to States under section 6; and (3)not less than 5 percent for national activities under section 8.
				5.Grants to eligible entities
 (a)In generalThe Secretary shall award grants to eligible entities, on a competitive basis, to assist such entities in establishing or supporting an early college high school or dual or concurrent enrollment program in accordance with this section.
 (b)DurationEach grant under this section shall be awarded for a period of 6 years. (c)Grant amountThe Secretary shall ensure that the amount of each grant under this section is sufficient to enable each grantee to carry out the activities described in subsection (h), except that a grant under this section may not exceed $2,000,000.
			(d)Matching requirement
 (1)In generalFor each year that an eligible entity receives a grant under this section, the entity shall contribute matching funds, in the amounts described in paragraph (2), for the activities supported by the grant.
 (2)Amounts describedThe amounts described in this paragraph are: (A)For each of the first and second years of the grant period, 20 percent of the grant amount.
 (B)For each of the third and fourth years of the grant period, 30 percent of the grant amount. (C)For the fifth year of the grant period, 40 percent of the grant amount.
 (D)For the sixth year of the grant period, 50 percent of the grant amount. (3)Determination of amount contributed (A)In-kind contributionsThe Secretary shall allow an eligible entity to meet the requirements of this subsection through in-kind contributions.
 (B)Non-Federal sourcesNot less than half of each amount described in paragraph (2) shall be provided by the eligible entity from non-Federal sources.
 (e)Supplement, not supplantAn eligible entity shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.
 (f)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— (1)propose to establish or support an early college high school or other dual or concurrent enrollment program that will serve a student population of which not less than 51 percent are low-income students;
 (2)are from States that provide assistance to early college high schools or other dual enrollment programs, such as assistance to defray the costs of higher education (including costs of tuition, fees, and textbooks); and
 (3)propose to establish or support an early college high school or dual or concurrent enrollment program that meets quality standards established by—
 (A)a nationally recognized accrediting agency or association that offers accreditation specifically for such programs; or
 (B)a State process specifically for the review and approval of such programs. (g)Equitable distributionThe Secretary shall ensure, to the extent practicable, that eligible entities receiving grants under this section—
 (1)are from a representative cross section of— (A)urban, suburban, and rural areas; and
 (B)regions of the United States; and (2)include both two-year and four-year institutions of higher education.
				(h)Uses of funds
				(1)Mandatory activities
 (A)In generalAn eligible entity shall use grant funds received under this section— (i)to support the activities described in its application under subsection (i);
 (ii)to create and maintain a coherent system of supports for students, teachers, principals, and faculty under the program, including—
 (I)college and career readiness, academic, and social support services for students; and (II)professional development for secondary school teachers, faculty, and principals and faculty from the institution of higher education, including—
 (aa)joint professional development activities; and (bb)activities to assist such teachers, faculty, and principals in using effective parent and community engagement strategies and to help ensure the success of students academically at risk of not enrolling in or completing postsecondary education, first-generation college students, and students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi));
 (iii)to carry out liaison activities among the partners that comprise the eligible entity pursuant to an agreement or memorandum of understanding documenting commitments, resources, roles, and responsibilities of the partners consistent with the design of the program;
 (iv)for outreach programs to ensure that secondary school students and their families, including students academically at risk of not enrolling in or completing postsecondary education, first-generation college students, and students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)), are—
 (I)aware of, and recruited into, the early college high school or dual or concurrent enrollment program; and
 (II)assisted with the process of enrolling in the early college high school or program; (v)to collect, share, and use data (in compliance with section 444 of the General Education Provisions Act (20 U.S.C. 1232g)) for program improvement and program evaluation; and
 (vi)to review and strengthen its program to maximize the potential that students participating in the program will eventually complete a recognized postsecondary credential, including by optimizing—
 (I)the curriculum of the program; (II)the sequence of courses offered by the program; and
 (III)the alignment of academic calendars between the secondary schools and the institution of higher education participating in the program.
 (B)New programsIn the case of an eligible entity that uses a grant under this section to establish an early college high school or dual or concurrent enrollment program, the entity shall use such funds during the first year of the grant period—
 (i)to design the curriculum and sequence of courses in collaboration with, at a minimum— (I)faculty from the institution of higher education;
 (II)teachers and faculty from the local educational agency; and (III)in the case of a career and technical education program, employers or workforce development entities to ensure that the program is aligned with labor market demand;
 (ii)to develop and implement an articulation agreement between the institution of higher education and the local educational agency that governs how secondary and postsecondary credits will be awarded under the program; and
 (iii)to carry out the activities described in subparagraph (A). (2)Allowable activitiesAn eligible entity may use grant funds received under this section to support the activities described in its application under subsection (i), including by—
 (A)purchasing textbooks and equipment that support the program’s curriculum; (B)pursuant to the assurance provided by the eligible entity under subsection (i)(3)(A), paying tuition and fees for postsecondary courses taken by students under the program;
 (C)incorporating work-based learning opportunities into the program (which may include partnering with entities that provide such opportunities), including—
 (i)internships; (ii)career-based capstone projects;
 (iii)pre-apprenticeships and apprenticeships provided by eligible providers of apprenticeship programs described in section 122(a)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(a)(2)(B)); and
 (iv)work-based learning opportunities provided under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq.);
 (D)providing students with transportation to and from the program; (E)paying costs for—
 (i)high school teachers to obtain the skills, credentials, or industry certifications necessary to teach for the institution of higher education participating in the program; or
 (ii)postsecondary faculty to become certified to teach high school; or (F)providing time during which secondary school teachers and faculty and faculty from an institution of higher education can collaborate, which may include the planning of team activities for such teachers and faculty.
					(i)Application
 (1)In generalTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Contents of applicationThe application under paragraph (1) shall include, at minimum, a description of— (A)the partnership that comprises the eligible entity, including documentation of partner commitments, resources and budget, roles, and responsibilities;
 (B)how the partners that comprise the eligible entity will coordinate to carry out the mandatory activities described in subsection (h)(1);
 (C)the number of students intended to be served by the program and demographic information relating to such students;
 (D)how the eligible entity’s curriculum and sequence of courses form a program of study leading to a recognized postsecondary credential;
 (E)how postsecondary credits earned will be transferable to institutions of higher education within the State, including any applicable statewide transfer agreements and any provisions of such agreements that are specific to dual or concurrent enrollment programs;
 (F)how the eligible entity will ensure that students understand how credits earned by such students will transfer;
 (G)outreach programs to provide secondary school students, especially those in middle grades, and their parents, teachers, school counselors, and principals information about, and academic preparation for, the early college high school or other dual enrollment program;
 (H)how the eligible entity will determine the eligibility of students for postsecondary courses, including an explanation of the multiple factors the entity will take into account to assess the readiness of students for such courses; and
 (I)the sustainability plan for the early college high school or other dual or concurrent enrollment program.
 (3)AssurancesThe application under paragraph (1) shall include assurances from the eligible entity that— (A)students participating in a program funded with a grant under this section will not be required to pay tuition or fees for postsecondary courses taken under the program;
 (B)postsecondary credits earned by students under the program will be transcribed upon completion of the required course work; and
 (C)instructors of postsecondary courses under the program will meet the same standards applicable to other faculty at the institution of higher education that is participating in the program.
					6.Grants to States
 (a)In generalThe Secretary shall award grants to States, on a competitive basis, to assist States in supporting or establishing early college high schools or dual or concurrent enrollment programs.
 (b)DurationEach grant under this section shall be awarded for a period of 6 years. (c)Grant amountThe Secretary shall ensure that the amount of each grant under this section is sufficient to enable each grantee to carry out the activities described in subsection (f).
 (d)Matching requirementFor each year that a State receives a grant under this section, the State shall provide, from non-Federal sources, an amount equal to 50 percent of the amount of the grant received by the State for such year to carry out the activities supported by the grant.
 (e)Supplement, not supplantA State shall use a grant received under this section only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.
			(f)Uses of funds
 (1)Mandatory activitiesA State shall use grant funds received under this section to— (A)support the activities described in its application under subsection (g);
 (B)plan and implement a statewide strategy for expanding access to early college high schools and dual or concurrent enrollment programs for students who are underrepresented in higher education to raise statewide rates of secondary school graduation, readiness for postsecondary education, and completion of recognized postsecondary credentials, with a focus on students academically at risk of not enrolling in or completing postsecondary education;
 (C)identify any obstacles to such a strategy under State law or policy; (D)provide technical assistance (either directly or through a knowledgeable intermediary) to early college high schools and other dual or concurrent enrollment programs, which may include—
 (i)brokering relationships and agreements that forge a strong partnership between elementary and secondary and postsecondary partners; and
 (ii)offering statewide training and peer learning opportunities for school leaders, instructors, and counselors or advisors;
 (E)identify and implement policies that will improve the effectiveness and ensure the quality of early college high schools and dual or concurrent enrollment programs, such as eligibility and access, funding, data and quality assurance, governance, accountability, and alignment policies;
 (F)disseminate best practices for early college high schools and dual or concurrent enrollment programs, which may include best practices from programs in the State or other States;
 (G)facilitate statewide secondary and postsecondary data collection, research and evaluation, and reporting to policymakers and other stakeholders; and
 (H)conduct outreach programs to ensure that secondary school students, their families, and community members are aware of early college high schools and dual enrollment programs in the State.
 (2)Allowable activitiesA State may use grant funds received under this section to— (A)establish a mechanism to offset the costs of tuition, fees, and support services for low-income students enrolled in dual or concurrent enrollment programs or early college high schools;
 (B)establish formal transfer systems within and across State higher education systems, including two-year and four-year public and private institutions, to maximize the transferability of college courses;
 (C)provide incentives to school districts that— (i)assist high school teachers in getting the credentials needed to participate in dual or concurrent enrollment and early college high school programs; and
 (ii)encourage the use of college instructors to teach college courses in high schools; and (D)support initiatives to improve the quality of dual or concurrent enrollment programs at participating institutions, including by assisting such institutions in aligning programs with the quality standards described in section 5(f)(3).
					(g)State applications
 (1)ApplicationTo be eligible to receive a grant under this section, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Contents of applicationThe application under paragraph (1) shall include, at minimum, a description of— (A)how the State will carry out the mandatory State activities described subsection (f)(1);
 (B)how the State will ensure that any programs funded with a grant under this section are coordinated with programs under—
 (i)the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); (ii)the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and
 (iii)the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); (C)how the State intends to use grant funds to address achievement gaps for each category of students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)) as identified by the State in its accountability system under section 1111(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(c));
 (D)how the State will access and leverage additional resources necessary to sustain early college high schools or other dual or concurrent enrollment programs;
 (E)how the State will identify and eliminate barriers to implementing effective early college high schools and dual or concurrent enrollment programs after the grant expires, including by engaging businesses and nonprofit organizations; and
 (F)such other information as the Secretary determines to be appropriate. 7.Reporting and oversight (a)In generalNot less frequently than once annually, each State and eligible entity that receives a grant under this Act shall submit to the Secretary a report on the progress of the State or eligible entity in carrying out the programs supported by such grant.
 (b)Form of reportThe report under subsection (a) shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The Secretary shall issue uniform guidelines describing the information that shall be reported by grantees under such subsection.
			(c)Contents of report
 (1)In generalThe report under subsection (a) shall include, at minimum, the following: (A)The number of students enrolled in the early college high school or dual or concurrent enrollment program.
 (B)The number and percentage of students enrolled in the early college high school or dual or concurrent enrollment program who earn a recognized postsecondary credential concurrently with a high school diploma.
 (C)The number of postsecondary credits earned by eligible students while enrolled in the early college high school or dual or concurrent enrollment program that may be applied toward a recognized postsecondary credential.
 (D)The number and percentage of students who earn a high school diploma. (E)Total number and percentage of eligible students who enroll in and subsequently complete the early college high school or dual or concurrent enrollment program.
 (F)The number and percentage of graduates who enroll in postsecondary education, in military service, and in employment.
 (2)Categories of studentsThe information described in each of subparagraphs (A) through (F) of paragraph (1) shall be set forth separately for each category of students described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(B)(xi)).
				8.National activities
 (a)Reporting by SecretaryNot less frequently than once annually, the Secretary shall submit to Congress a report that includes—
 (1)an analysis of the information received from States and eligible entities under section 7; (2)an identification of best practices for carrying out programs supported by grants under this Act; and
 (3)the results of the evaluation under subsection (b). (b)National evaluationNot later than 6 months after the date of the enactment of this Act, the Secretary shall seek to enter into a contract with an independent entity to perform an evaluation of the grants awarded under this Act. Such evaluation shall apply rigorous procedures to obtain valid and reliable data concerning student outcomes by social and academic characteristics and monitor the progress of students from secondary school to and through postsecondary education.
 (c)Technical assistanceThe Secretary shall provide technical assistance to States and eligible entities concerning best practices and quality improvement programs in early college high schools and dual or concurrent enrollment programs and shall disseminate such best practices among eligible entities, States, and local educational agencies.
 (d)Administrative costsFrom amounts reserved to carry out this section under section 4(b)(3), the Secretary may reserve such sums as may be necessary for the direct administrative costs of carrying out the Secretary’s responsibilities under this Act.
			9.Rules of construction
 (a)EmployeesNothing in this Act shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded to the employees of local educational agencies (including schools) or institutions of higher education under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.
 (b)Graduation rateA student who graduates from an early college high school supported by a grant under section 5 within 100 percent of the normal time for completion described in the eligible entity’s application under such section shall be counted in the four-year adjusted cohort graduation rate for such high school.
			